DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Otto Zsigmond on Sept. 27, 2021.
This examiner’s amendment replaces the Abstract of the disclosure as follows:
-- A tuning machine for a stringed instrument comprising an input shaft having an eccentric at an end and being rotatable by a user, a gear member with a central axial bore to receive the eccentric to move the gear member though an eccentric circular motion as the input shaft rotates, the gear member having external teeth, a ring gear having internal teeth positioned around the external teeth of the gear member, the ring gear accommodates the gear member such that at least one of the external teeth meshes with and drives at least one of the internal teeth as the gear member moves through its eccentric circular motion to rotate the ring gear about its central axis, and a string post driven by the ring gear to wind or unwind a string of the instrument as a result of rotation of the input shaft. --

Allowable Subject Matter
3.	Claims 1-17 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 17 is the inclusion of the limitations of: an input shaft having a first end, and an opposite second end having an eccentric with a centre offset from a central axis of the input shaft, the input shaft being rotatable in response to an input from a user; a gear member with a central axial bore to receive the eccentric to move the gear member though an eccentric circular motion as the input shaft rotates, the gear member having external teeth; a ring gear having internal teeth positioned around the external teeth of the gear member, the ring gear being larger than the gear member to accommodate the eccentric circular motion of the gear member within the ring gear such that at least one of the external teeth meshes with and drives at least one of the internal teeth as the gear member moves through its eccentric circular motion to rotate the ring gear about its central axis; and a string post driven by the ring gear to wind a string of the instrument as a result of rotation of the input shaft in one direction and unwind the string as a result of rotation of the input shaft in an opposite direction. It is these limitations found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837